Opinion issued August 6, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00636-CV




IN RE METROPOLITAN LIFE INSURANCE CO., AND METLIFE
GROUP, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, Metropolitan Life Insurance Co.
and Metlife Group, Inc., seek relief compelling the trial court to vacate its order
denying Metropolitan Life Insurance Co.’s and Metlife Group, Inc.’s motion to stay. 
Metropolitan Life Insurance Co. and Metlife Group, Inc. also seek mandamus relief
compelling the trial court to sign an order staying the underlying lawsuit pending
adjudication of a motion to enjoin filed in Massachusetts.          
We deny the petition for writ of mandamus. 
 
Per Curiam 
 
Panel consists of Justices Keyes, Hanks, and Bland.